DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 Response to Amendment
The following addresses applicant’s remarks/amendments dated
 Claims 1-4, 6, 8, 10, 15-17, 19, and 20 were amended; claim 18 was cancelled, claims 21 and 22 were added; therefore, claims 1-18 and 20-22 are pending in the current application and will be addressed below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 10-12, 14, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stokes US 20180164434 A1.

Regarding claim 1, Stokes teaches a system for analysis of sonar data, wherein the system comprises: 
one or more sonar transducer assemblies configured to provide sonar data ([0010, 60]); 
one or more processors ([0012, 60]); 
a memory including computer program code ([0083, 84]) configured to, when executed, cause the one or more processors to: 
receive the sonar data, wherein an object is represented within the sonar data ([0073, 74]);
receive additional non-sonar data from a data source other than the one or more sonar transducer assemblies (GPS, gyroscope/accelerometer data, [0074]); 
determine one or more object characteristics of the object using the sonar data and the additional non-sonar data, wherein the one or more object characteristics comprises at least one of a shape of the object, a depth of the object, an environment of the object, a velocity of the object, a temperature of the water, an intensity of the sonar data, an intensity of the additional non-sonar data, a behavior of the object, a geographical area, a time of day, or a time of year (determine characteristics such as size, volume, time, position, [0163]); 
determine an estimated object-type for the object that is represented within the sonar data using the one or more object characteristics ([0163, 179]); 
generate a sonar image based on the sonar data, wherein the sonar image includes a representation of the object (Fig. 27, [0061, 189]); 
cause display of the sonar image (Figs. 6A-G, [0145, 189]); and 
cause an indication of the estimated object-type for the object to be provided to a user, wherein the indication of the estimated object-type is correlated to the representation of the object in the sonar image (Figs. 6F and 6G, [0122, 146, 162, 163]).

Regarding claim 4, Stokes teaches the system of claim 1, wherein the additional non-sonar data is provided from at least one of a camera, a radar, a thermometer, a clock, a pressure sensor, a direction sensor, or a position sensor ([0060, 0102]).

Regarding claim 10, Stokes teaches the system of claim 1, wherein the additional non-sonar data comprises at least one of humidity data, temperature data, pressure data, precipitation data, water current data, weather data, radar data, GPS data, compass data, heading sensor data, position data for a watercraft, directional data for a watercraft, directional data from a motor or a rudder of a watercraft, image data from a camera, data regarding the date or time, navigational data, or geographical data ([0060, 102]).

Regarding claim 11, Stokes teaches the system of claim 1, wherein the memory including computer program code is further configured to, when executed, cause the one or more processors to: 
cause presentation of the indication of the estimated object-type for the object in a first window along with the sonar data and such that the indication of the estimated object-type is presented proximate to the representation of the object (Fig. 6G, [0163]).

Regarding claim 12, Stokes teaches the system of claim 1, wherein the display comprises at least a first area (Fig. 6G, [0163]), wherein the memory including computer program code is further configured to, when executed, cause presentation of the sonar data in a first window within the first area and presentation of the indication of the estimated object-type in a second window within the first area (Fig. 6G, [0163]).

Regarding claim 14, Stokes teaches the system of claim 1, wherein the one or more object characteristics comprises at least two object characteristics (Fig. 6G, [0163]), wherein the computer program code is configured to, when executed, cause the processor to: 
cause presentation of the indication of a first characteristic for the estimated object-type on the display (Figs. 6F and 6G, [0162, 163]); 
receive an indicator that the user has selected the representation of the object within the display (user input required or receivable to select a particular operation to perform; [0162]) 
cause, in response to receiving the indicator, the presentation of an indication of a second characteristic for the estimated object-type on the display (Fig. 6G, [0162, 163]).

Regarding claim 16, Stokes teaches a marine electronic device for analysis of sonar data, wherein the marine electronic device comprises: 
one or more processors ([0012, 60]); 
a memory including computer program code ([0083, 84]) configured to, when executed, cause the one or more processors to: 
receive the sonar data, wherein an object is represented within the sonar data ([0073, 74]);
receive additional non-sonar data from a data source other than the one or more sonar transducer assemblies (GPS, gyroscope/accelerometer data, [0074]); 
determine one or more object characteristics of the object using the sonar data and the additional non-sonar data, wherein the one or more object characteristics comprises at least one of a shape of the object, a depth of the object, an environment of the object, a velocity of the object, a temperature of the water, an intensity of the sonar data, an intensity of the additional non-sonar data, a behavior of the object, a geographical area, a time of day, or a time of year (determine characteristics such as size, volume, time, position, [0163]); 
determine an estimated object-type for the object that is represented within the sonar data using the one or more object characteristics ([0163, 179]); 
generate a sonar image based on the sonar data, wherein the sonar image includes a representation of the object (Fig. 27, [0061, 189]); 
cause display of the sonar image (Figs. 6A-G, [0145, 189]); and 
cause an indication of the estimated object-type for the object to be provided to a user, wherein the indication of the estimated object-type is correlated to the representation of the object in the sonar image (Figs. 6F and 6G, [0122, 146, 162, 163]).

Regarding claim 19, Stokes teaches a method for the analysis of sonar data, the method comprising: 
receiving sonar data from one or more sonar transducer assemblies, wherein an object is represented within the sonar data ([0060, 73, 74]); 
receiving additional non-sonar data from a data source other than the one or more sonar transducer assemblies (GPS, gyroscope/accelerometer data, [0074]); 
determining one or more object characteristics of the object using the sonar data and the additional non-sonar data, wherein the one or more object characteristics comprises at least one of a shape of the object, a depth of the object, an environment of the object, a velocity of the object, a temperature of the water, an intensity of the sonar data, an intensity of the additional non-sonar data, behavior of the object, a geographical area, a time of day, or a time of year (determine characteristics such as size, volume, time, position, [0163]); 
determining an estimated object-type for the object that is represented within the sonar data using the one or more object characteristics ([0163, 179]); 
generating a sonar image based on the sonar data, wherein the sonar image includes a representation of the object (Fig. 27, [0061, 189]); 
causing display of the sonar image (Figs. 6A-G, [0145, 189]); and 
causing an indication of the estimated object-type for the object to be provided to a user, wherein the indication of the estimated object-type is correlated to the representation of the object in the sonar image (Figs. 6F and 6G, [0122, 146, 162, 163]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stokes US 20180164434 A1 in view of Karasev US 10832418 B1.

Regarding claim 2, Stokes teaches the system of claim 1, 
Stokes does not teach wherein the one or more processors are configured to utilize a model to determine the estimated object-type for the object, wherein the model is formed based on historical comparisons of a historical object-type with historical sonar data and historical additional non-sonar data.
Karasev teaches sonar sensor data (Col. 2, lns. 22-28) which is analyzed by a machine learning model trained using historical sensor data and additional non-sonar data (Col. 18, lns. 13-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stokes to use a model formed based on historical comparisons of historical data similar to Karasev’s model to determine object-type. This would allow the object-type to be determined automatically.

Regarding claim 3, Stokes teaches the system of claim 2, 
Stokes does not teach wherein the model is developed through machine learning utilizing artificial intelligence based on the historical comparisons of the historical object-type with historical sonar data and historical additional non-sonar data.
Karasev teaches a machine learning model trained using historical sensor data and additional non-sonar data (Col. 18, lns. 13-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stokes to use a machine learning model similar to Karasev’s model to determine object-type. This would allow the object-type to be determined automatically with the strong object recognition performance of artificial intelligence.

Regarding claim 15, Stokes teaches the system of claim 1, 
Stokes does not teach wherein the processor is configured to utilize a model developed through artificial intelligence, said model being formed based on historical comparisons of additional non-sonar data and the sonar data, wherein the processor is configured to input the sonar data and the additional data into the model to determine the one or more object characteristics.
Karasev teaches a machine learning model trained using historical data and additional non-sonar data, with a processor inputting the data into the model to determine object characteristics (Col. 18, lns. 13-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stokes to use a machine learning model similar to Karasev’s model to determine object characteristics. This would allow the object-type to be determined automatically with the strong object recognition performance of artificial intelligence.

Regarding claim 17, Stokes teaches the marine electronic device of claim 16, 
Stokes does not teach wherein the one or more processors are configured to utilize a model to determine the estimated object-type for the object, wherein the model is formed based on historical comparisons of a historical object-type with historical sonar data and historical additional non-sonar data, and wherein the model is developed through machine learning utilizing artificial intelligence.
Karasev teaches a machine learning model trained using historical data and additional non-sonar data, with a processor inputting the data into the model to determine object characteristics (Col. 18, lns. 13-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Stokes to use a machine learning model similar to Karasev’s model to determine object-type. This would allow the object-type to be determined automatically with the strong object recognition performance of artificial intelligence.

Regarding claim 20, Stokes teaches the method of claim 19, 
Stokes does not teach wherein determining the estimated object-type comprises utilizing a model that is formed based on historical comparisons of a historical object-type with historical sonar data and historical additional non-sonar data, and wherein the model is developed through machine learning utilizing artificial intelligence.
Karasev teaches a machine learning model trained using historical data and additional non-sonar data, with a processor inputting the data into the model to determine object characteristics (Col. 18, lns. 13-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Stokes to use a machine learning model similar to Karasev’s model to determine object-type. This would allow the object-type to be determined automatically with the strong object recognition performance of artificial intelligence.

Claims 5, 7, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stokes US 20180164434 A1 in view of Clark US 20170371039 A1.

Regarding claim 5, Stokes teaches the system of claim 1, 
Stokes does not teach but Clark teaches wherein the one or more sonar transducer assemblies comprises at least one of a linear downscan sonar transducer, a conical downscan sonar transducer, a sonar transducer array, or a sidescan sonar transducer (sidescan and downscan sonar, and linear or conical shapes, [0045]; sonar transducer arrays, [0051]).
Additionally, linear downscan sonar transducers, conical downscan sonar transducers, sonar transducer arrays, and sidescan sonar transducers are well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stokes to use linear downscan sonar transducers, conical downscan sonar transducers, sonar transducer arrays, or sidescan sonar transducers. This would maximum sonar coverage in the body of water.

Regarding claim 7, Stokes teaches the system of claim 1, wherein the memory including computer program code is configured to, when executed, cause the one or more processors to determine the estimated object-type (Fig. 6G, [0163]). 
	Stokes does not teach but Clark teaches by determining an estimated animal-type using the determined one or more object characteristics (size thresholds determined by type of fish, and fish are types of animals, [0109]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stokes to determine the type of fish based on the object characteristics. This would allow the system to differentiate between different sized fishes and let the user focus on the desired fish-type.

Regarding claim 8, Stokes teaches the system of claim 7, wherein the memory including computer program code is configured to, when executed, cause the one or more processors to cause display of information about the estimated object-type to the user, wherein the information comprises one or more estimated animal-types and at least one of a probability that the object has an estimated object-type, the determined one or more object characteristics, hazards presented by the animal, a predicted number of similar estimated object-types nearby, bait information about specific types of bait that the estimated object-type is attracted to, or unique behaviors of the estimated object-type (displaying one or more object characteristics in the form of position, which is a geographic area; Fig. 6G, [0163]). 
Stokes does not teach that the object-type is an animal-type.
Clark teaches a fish-type (fish is a type of animal, [0109])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stokes to display information on the type of fish. This would allow the user to chase or avoid the fish if desired.

Regarding claim 9, Stokes teaches the system of claim 7, 
Stokes does not teach but Clark teaches wherein the memory including computer program code is configured to, when executed, cause the one or more processors to determine the estimated animal-type by determining an estimated fish-type using the determined one or more object characteristics (size thresholds determined by type of fish, [0109]; instructions stored in memory, [0100]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stokes to determine the type of fish based on the object characteristics. This would allow the system to differentiate between different sized fishes and let the user focus on the desired fish-type.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stokes US 20180164434 A1 in view of Teich US 20110279673 A1.

Regarding claim 6, Stokes teaches the system of claim 1, wherein the memory including computer program code is configured to, when executed, cause the one or more processors to present information on the display about the estimated object-type to the user, wherein the information comprises one or more estimated object-types (Fig. 6G, [0163])
Stokes does not explicitly teach display information comprises at least one of a probability that the object has an estimated object-type or hazards presented by the object.
Teich teaches marking hazardous features, such as suspected person in the water, floating debris, or the shoreline, with color schemes or markings to identify the type of hazard ([0098]).
Additionally, Stokes does teach displaying that an object is a hazard but not explicitly what type of hazard is presented ([0163]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stokes to present the hazards presented by an object on the display. This would enable users to quickly determine their next course of action without needing to spend additional time determining the potential hazards.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stokes US 20180164434 A1 in view of Horner US 20160011310 A1.

Regarding claim 13, Stokes teaches the system of claim 1, wherein the display comprises at least a first area and a second area, wherein the memory including computer program code is further configured to, when executed, cause presentation of the sonar data in the first area and presentation of the indication of the estimated object-type in the second area (Fig. 6G, [0163]), 
Stokes does not teach wherein the first area is separate from the second area.
However, Horner teaches a display with multiple areas for displaying different information (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stokes to display sonar data and the indication of the estimated object-type in separate areas of a display similar to Horner’s display. This would allow to see the sonar data without a window blocking part of it.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stokes US 20180164434 A1 in view of Laster 20190353744 A1 (hereinafter referred to as ‘744).

Regarding claim 21, Stokes teaches the system of claim 1, 
Stokes does not explicitly teach wherein the additional non-sonar data includes at least one of geographical data from maps or nautical charts.
Laster ‘744 teaches determining geographical location and correlating the geographic location with a corresponding chart location in the nautical chart ([0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stokes to use geographical chart data as additional non-sonar data similar to Laster ‘744. This would help determine the geographical area of the watercraft and objects.

Regarding claim 22, Stokes teaches the system of claim 1, 
Stokes teaches wherein the one or more sonar transducer assemblies are configured to be installed on a watercraft,
Stokes does not explicitly teach wherein the additional non-sonar data includes data from a source located remotely from the watercraft.
Laster ‘744 teaches determining geographical location and correlating the geographic location with a corresponding chart location in the nautical chart, and chart data may be stored on a remote server and processing circuitry may retrieve chart data as necessary ([0049])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stokes to use additional non-sonar data from a source located remotely from the watercraft similar to Laster ‘744’s retrieval of chart data from a remote server. This would help determine the geographical area of the watercraft and objects, limit the required onboard memory, and allow the system to acquire up to date chart data.

Response to Arguments
Applicant's arguments filed 14 September, 2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument that “Stokes does not disclose using additional non-sonar data outside of the transducer assembly to ‘determine one or more object characteristics’” (section B on pages 8-10 of applicant’s remarks): First, GPS or gyroscope/accelerometer data is non-sonar data may be located external to the sonar transducer assembly as stated in Stokes paragraph [0074]. As applicant noted, this non-sonar data is used “to provide three dimensional orientations and/or positions of the transducer assembly and/or transducer(s) for use when processing or post processing sonar data for display.” The orientation and position of the transducer assembly is inherently necessary to determine the “absolute surface position of object 208” (Stokes: [0163]). Without position data, there are often inaccuracies in corresponding sonar data and/or imagery (Stokes: [0075]). Additionally, “geographical area” and “an environment of the object” are claimed as object characteristics. The GPS data determines the position of the transducer assembly, and position is a “geographical area” or location (applicant uses the “geographical location” of the boat as additional data in applicant’s paragraph [0090]); while “an environment of the object” can be broadly interpreted as position of the object or positions of other objects near the object (e.g. found in Stokes paragraphs [0122, 146, 163, 179]). Furthermore, Stokes teaches other sensors to provide environment information including water temperature sensor ([0091]). Therefore, one of ordinary skill in the art would recognize that Stokes teaches “using additional non-sonar data outside of the transducer assembly to ‘determine one or more object characteristics’”.
Regarding applicant’s argument that Clark “merely discusses the fact that different fish exist” rather than the “estimated animal-type” in paragraph [0109] (Section C, “Claims 7 and 9” and “Claim 8” on pages 11 and 12 of applicant’s remarks): Clark compares the size of a group of sonar returns to size thresholds to determine type of fish. Clark states “there may be more than one size threshold for the fishing environment, such as differentiating between minnows and bait fish, small fish, and larger fish in the same fishing environment.” These would each be an “estimated animal-type” because “estimated animal-type” can be broadly interpreted to include categories of animals such as small fish or big fish and consider these as separate animal-types. Clark paragraphs [0108-112] discuss further how sonar returns are grouped and how the type of fish is displayed. Therefore, one of ordinary skill in the art would recognize that Clark teaches determining an estimated animal-type.
Regarding applicant’s argument that “’allow[ing] the object-type to be determined automatically’ is insufficient to maintain a prima facie case of obviousness” (Section C “Claims 2, 3, 15, 17, and 20” on pages 12 and 13 of applicant’s remarks): the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, automatically determining an object-type based a model formed using historical data provides clear benefits to one of ordinary skill in the art such as: Not requiring user input to determine object-type which eases potential burden on an operator of the system (whose input may otherwise be necessary if the system did not automatically determine the object type with the model). Additionally, basing a model on historical data can clearly improve the model’s performance by comparing current data containing unknown objects to prior data containing known objects. Without basing the model on historical data, the model may need be limited to reliance on comparisons in current data or theoretical theories. Furthermore, a model based on historical data will help tailor the model to be more accurate in predictions involving new data similar to the historical data. Regarding claims 3, 15, 17, and 20, the strong object recognition performance of artificial intelligence is well known in the art and provides additional motivation to use artificial intelligence when developing the model in order to improve the model’s performance in object recognition.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gatland US 20200064471 A1: 3D target selection and display interface for sonar
Hunt US 20160306040 A1: constructing a 3D sonar image of underwater objects

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645